DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner withdraws the rejection of Claims 1-8 under 35 U.S.C. 112(a) and (b) in view of the amendments.
Response to Arguments
Applicant's arguments filed on 08/12/2021 have been fully considered but they are not persuasive. 
Examiner notes that it is the premise of the proposed invention that “the conventional inter prediction encoding uses motion vectors of the same resolution obtained by interpolating all video encoding units, such as blocks, slices, and pictures, of a video with the same resolution” and the Specification proposes “to improve the encoding efficiency by adaptively changing the resolution of the motion vector” by indicating, at a sequence level, that a different motion vector resolution can be stored for the video encoding units.  However, Srinivasan indicates that a substantively similar solution was known in the art:  “a sequence layer flag that indicates whether extended motion vectors may be present in the sequence …. and can switch [adapt] the resolution of the motion estimation on a frame-by-frame basis or other basis”   Srinivasan, Paragraphs 47- 48.  The resulting motion vectors would have differing resolution for each encoded unit, which naturally requires that when a Delta Motion Vector is calculated in the particular encoded unit (having a target resolution) based on 
Since prior art enables the adaptation in general terms, Examiner suggests elaborating on the particular block-level flags or signal alterations that Applicant uses to implement a particular beneficial adaptation.

Applicant argues:  “That is, the apparatus of claim 1 selects whether to determine the motion vector resolution at the block level or at the image area level.”
Examiner notes that Claim 1 does not mention an “image area level,” and this argument is not clear since a block of pixels is an example of an image area. 
Applicant argues:  “Furthermore, claim 1 limits the signaling scheme for the adaptive level selection or what kind of information at each of the two levels should be decode from the bitstream when the motion vector resolution can be adaptively selected either at the sequence level or at the block level as explained above.”
Examiner notes that Claim 1 seems to require “resolution change flag indicating at a level of the sequence” specifically.  It does not mention an either-or selection at the block level.
Applicant argues:  “The Office appears to have interpreted the claimed feature "resolution change flag" of the claim 1 as corresponding to "a sequence layer flag that indicates whether extended motion vectors may be present in the sequence" disclosed in paragraph [0048] of Srinivasan. The sequence layer flag of Srinivasan, however, is 
Examiner notes, as discussed in previous office actions, (a) resolution (i.e. number of bits) of the motion vector is affected by both the range and the sub-pixel precision, and both are discussed in Srinivasan, Paragraph 72.  This sufficiently indicates that the claimed indication would have been obvious.
Applicant argues:  “In the Office Action, the Office alleged that the claimed feature is an inherent property of digital numbers; interpolation or rounding is inherent where the target resolution of the motion vector is different from the input resolution of the reference motion vector. Srinivasan applies that principle in paragraph 1 13. (See the Office Action, "Response to Arguments" of page 4, Section 6). The Office, however, failed to provide evidence that the cited reference, Srinivasan, teach or suggest the above recited claimed feature.”
Examiner notes that both Srinivasan and AAPAteach that the calculated vector resolution can be different than the reference motion vector resolution.  See Srinivasan, Paragraph 113 and AAPA, Specification, Paragraph 6.
Applicant argues:  “As discussed above, when the resolution change flag indicates that the resolutions of the motion vector differences are adaptively determined, the claimed apparatus decodes the resolution information at the level of the blocks. Therefore, the current block and the neighboring blocks may have different motion vector resolutions. For solving issues resulting from the different motion vector resolutions between the current block and the neighboring blocks, the claimed 
Examiner notes that Srinivasan discussed this exact problem and solution in Paragraph 113.
Applicant argues:  “the scaling process at the first step only defines the relation between the luma and chrominance motion vectors corresponding to the same macroblock, and is irrelevant to the claimed feature "by rounding a motion vector candidate derived from a pre-decoded neighboring block of the current block based on the resolution information ... "”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that AAPA, Specification, Paragraph 6 indicates that referencing neighboring blocks is standard in the prior art.  AAPA and Srinivasan respectively indicate that interpolation or rounding is necessary where the output vector resolution is different from the reference.
Applicant argues:  “Srinivasan merely rounds the chrominance motion vector to the nearest full pel positions, that is, an integer motion vector value, so as to optimize calculation speed of the decoder … Therefore, both "scaling " and "rounding" disclosed in Srinivasan are different from the claimed "rounding" for addressing or solving the issue resulting from the difference in the motion vector resolutions between the current block and its neighboring blocks.”
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050013372 to Srinivasan (Srinivasan) in view of US 5778192 to Schuster (Schuster).  Also note similar descriptions in Applicant admitted prior art (“AAPA”) in the Specification.

Regarding Claim 1:  “A video decoding apparatus for inter-predicting a current block to be decoded in a current picture by adaptively determining a motion vector resolution in units of blocks split from the current picture, the apparatus comprising
reconstruct a motion vector difference of the current block from a bitstream;  (“only a differential motion vector (DMV) for the PMV is encoded … A decoder reconstructs the current motion vector by adding the PMV and the OMV transmitted …”  AAPA, Specification, Paragraphs 4-5.)
reconstruct, from the bitstream, resolution information dedicated to the current block among the blocks split from the current picture,  (“the resolution may be enhanced en bloc through interpolation of the reference frame, and a OMV corresponding to a differential value between the current motion vector and a PMV determined through estimation of the motion of the current block may then be encoded and transmitted.”  AAPA, Specification, Paragraph 6.  Although Paragraph 6 is directed to encoding the resolution enhancement 
the resolution information specifying one among a plurality of motion vector resolutions which respectively indicate resolutions of motion vector differences; … identify the resolution of the motion vector difference of the current block by using the resolution information;  (“the resolution may be enhanced en bloc … the enhancement of the resolution of the reference video also causes an enhancement of the resolution of the motion vector, which increases the quantity of bits generated by the encoding of the DMV [difference motion vector]” which serves to indicate the resolution of each motion vector difference to the decoder.  AAPA, Specification, Paragraph 6.  )
derive a motion vector predictor by rounding a motion vector candidate derived from a pre-decoded neighboring block of the current block based on the resolution information such that the rounded motion vector candidate has the same resolution as the resolution of the motion vector difference identified by the resolution information, (“resolution may be enhanced en bloc through interpolation of the reference frame, and a DMV corresponding to a differential value between the current motion vector [based on the enhanced resolution] and a PMV [predicted from surrounding blocks] determined through estimation of the motion of the current block may then be 
wherein the converting includes division and multiplication operations between the motion vector candidate and a power of 2, the power being decided based on the resolution information
reconstruct a current motion vector of the current block by adding the motion vector difference to the motion vector predictor; and (“A decoder reconstructs the current motion vector by adding the PMV and the DMV”  AAPA, Specification, Paragraph 6.)
predict the current block by interpolating pixels in a reference picture of the current block using the current motion vector.”  (“the resolution may be enhanced en bloc through interpolation of the reference frame”  AAPA, Specification, Paragraph 6.)
AAPA does not teach embodiments of the claim language below.
Srinivasan teaches such embodiments in the context of encoding and decoding video using video coding standards:
a microprocessor configured to:  (“The processing unit (110) executes computer-executable instructions”  Srinivasan, Paragraph 31.)
“decode a resolution change flag from a header of a sequence of pictures that includes the current picture, the resolution change flag indicating at a level of the sequence whether or not resolutions of motion vector differences are adaptively determined [at a level of the blocks;]  (“The entropy decoder (380) entropy decodes entropy-coded quantized data as well as entropy-coded side information” corresponding to the header information.  Srinivasan, Paragraph 62.  “the encoder (200) encodes the vectors and produces side information … For example, the encoder produces a sequence layer flag that indicates 
[motion vector differences are adaptively determined] at a level of the blocks;    (Note that motion vectors are conventionally determined at the level of the blocks: “The predicted frames may be divided into regions called macroblocks. A matching region in a reference frame for a particular macroblock is specified by sending motion vector information for the macroblock.”  Srinivasan, Paragraph 7.)
Srinivasan teaches an additional pertinent embodiment of “reconstruct, from the bitstream, resolution information dedicated to the current block among the blocks split from the current picture,” (“For example … if extended motion vectors may be present, produces a picture layer signal for each forward or bi-directionally predicted frame, and possibly other frames, that indicates whether an extended motion vector range is used for that frame,”  where the encoder “can switch the resolution of the motion estimation on a frame-by-frame basis or other basis” within the marked sequence.   Srinivasan, Paragraphs 47- 48.  It is also well understood in the art, that the bases for encoding a sequence of video embodies “encoding units, such as blocks, slices, and pictures [frames],” and that “the resolution may be enhanced en bloc”  See AAPA, Specification, Paragraphs 6-7.)
“wherein, when the resolution change flag indicates that the resolutions of the motion vector differences are not adaptively determined, the microprocessor is configured to identify resolutions of motion vector differences of all of the blocks as a 1/4 fractional pixel precision without decoding the resolution information at the level of the blocks.”  (“the motion estimator (210) can estimate motion by pixel, 1/2 pixel, 1/4 pixel, or other increments” Srinivasan, Paragraph 47.  Also note that a codeword “f” can be used to indicate the particular resolution to be used, including setting the resolution of a default state [such as where resolution is not adaptively determined].  Srinivasan, Paragraph 72.)
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to supplement AAPA to implement the video processing using a microprocessor and to indicate resolutions of motion vector differences by using a flag at a sequence level header and in the resolution information dedicated to the coded block, according to the embodiments taught in Srinivasan, in order to “decode, from the bitstream, resolution information dedicated to the current block among the blocks split from the current picture” and thus optimally allocate encoding bits and improve compression under the video coding standards.  Srinivasan, Paragraph 11.  
Finally, in reviewing the present application, there does not seem to be objective evidence that indicating resolutions of motion vector differences or the claimed use of flags would produce unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  Both indication of motion vector resolution and the use of flags are conventional 
Regarding Claim 2:  “The apparatus of claim 1, wherein the plurality of motion vector resolutions includes at least two of a 1 pixel precision, a 1/2 fractional pixel precision, a 1/4 fractional pixel precision, or a 1 /8 fractional pixel precision.”  (“The motion estimator (210) can estimate motion by pixel, ½ pixel, ¼ pixel, or other increments, and can switch the resolution of the motion estimation on a frame-by-frame basis or other basis,” indicating both (a) the specific examples and (b) general pixel scales can be used.   See Srinivasan, Paragraphs 47-48, 13, 72, and Fig. 2.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The apparatus of claim 1, wherein the microprocessor is configured to determine an interpolation filter depending on the resolution of the motion vector difference which is identified based on the resolution information, and interpolate the pixels in the reference picture using the determined interpolation filter.”  (Note the correspondence of “interpolation of the reference frame, and a DMV corresponding to a differential value between the current motion vector and a PMV” AAPA, Specification, Paragraph 6.  Also note an embodiment where:  “Interpolated macroblocks may have up to two associated differential motion vectors (each with horizontal and vertical components). As to signaling for … motion vector prediction, and differential motion vector” where “different MVMODE values may indicate (1) whether motion vector resolution for the frame is quarter pixel or half pixel, (2) what kind of sub-pixel interpolation to use for motion compensation,” thus indicating 
Regarding Claim 7:  “The apparatus of claim 6, wherein an interpolation filter used in the resolution of the motion vector difference equal to a 1/2 fractional pixel precision is different from those used in the other resolutions.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, an interpolation filter required to generate 1/2 fractional pixel precision is necessarily different from an interpolation filter required to generate another interpolation.  Cumulatively note “different MVMODE values may indicate (1) whether motion vector resolution for the frame is quarter pixel or half pixel, (2) what kind of sub-pixel interpolation to use for motion compensation,” Srinivasan, Paragraphs 117, 74, and 7-8.  See statement of motivation in Claim 1.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070040711 to Ziauddin as cited in previous Office Actions under Application 13391509 to teach K-th order Exp-Golomb code.
US 5778192 to Schuster (Schuster) as cited in previous Office Actions under Application 13391509.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483